DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 07 May 2020, where:
Claims 1-21 are pending.
Claims 1-21 are rejected.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is autoprocessed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, and 7 of co-pending Application No. 16568143 in view of US Published Application 20190044918 to Doshi et al. [hereinafter Doshi], Guo et al., "PUF Based Pay-per-Device Scheme for IP Protection of CNN Model," IEEE (2018) [hereinafter Guo], and US Published Application to Stephens [hereinafter Stephens], as follows:
Instant Application
Co-Pending Appl’n
16568143

Claim 1 & 8

Claims 1 and 7
1. A method to obfuscate artificial intelligence (AI) models, the method comprising:

receiving, by a data processing (DP) accelerator, an AI model training request from a host, wherein the AI model training request comprises one or more model-obfuscation kernel algorithms, one or more AI models, and/or training input data;





in response to receiving the AI model training request, training, by the DP accelerator, the one or more AI models based on the training input data;







in response to training completion, obfuscating, using the one or more model-obfuscation kernel algorithms, one or more trained AI models; and

sending, by the DP accelerator, the obfuscated one or more trained AI models to the host.
1. A method to de-obfuscate data, the method comprising:


receiving, by an data processing (DP) accelerator, a training request from a host over a link, the training request comprises an obfuscated data that includes one or more artificial intelligence (AI) models and/or training input data;


de-obfuscating, by an obfuscation unit of the DP accelerator, the obfuscated data to obtain the one or more AI models; and

training the one or more AI models based on the training input data.



7. The method of claim 1, further comprising:

receiving a request for one or more AI models from the host;

obfuscating, by the obfuscation unit, the requested one or more AI models; and



sending the obfuscated AI models to the host, wherein the host is to retrieve the AI models by de-obfuscating the obfuscated AI models.
	The claims of Application 16568143 fail to teach the limitations in bold above. However, Guo teaches those limitation (Guo, right column of p. 115, “1. Introduction,” third full paragraph).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of Application 16568143 by incorporating the accelerator of Guo.

Claim 2 & 9
Claim 2 of 16568143

2. The method of claim 1, 


wherein the one or more model-obfuscation kernel algorithms are generated by the host, and 

wherein one or more corresponding model-de-obfuscation kernel algorithms are used by the host to de-obfuscate the obfuscated one or more AI models to retrieve the one or more AI models.
2. The method of claim 1, further comprising:

selecting one of a plurality of obfuscation algorithms supported by the obfuscation unit; and

de-obfuscating, by a processor of the obfuscation unit, obfuscated data based on the selected obfuscation algorithm.

Claim 3 & 10


3. The method of claim 1, wherein the one or more model-obfuscation kernel algorithms are received on a same communication channel as the training request.

	The claims of Application 16568143 fail to teach the limitations in bold above. However, Doshi teaches those limitation (Doshi ¶ 0063 & Fig. 4).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of Application 16568143 by incorporating the transforms of Doshi. 

Claim 4 & 11


4. The method of claim 1, 

wherein the one or more model-obfuscation kernel algorithms include a shift left or shift right algorithm applied to data containers for weight and/or bias values of the one or more AI models.

	The claims of Application 16568143 fail to teach the limitations in bold above. However, Doshi teaches those limitation (Doshi ¶ 0042).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of Application 16568143 by incorporating the transforms of Doshi. 

Claim 5 & 12


5. The method of claim 1, wherein the one or more model-obfuscation kernel algorithms include a deterministic algorithm or a probabilistic algorithm.

	The claims of Application 16568143 fail to teach the limitations in bold above. However, Doshi teaches those limitation (Doshi ¶ 0024).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of Application 16568143 by incorporating the statistical transforms of Doshi. 

Claim 6 & 13


6. The method of claim 1, 

wherein the one or more model-obfuscation kernel algorithms are expiring algorithms that expire after some predetermined periods of time have lapsed, 

wherein if a model-obfuscation kernel algorithm expires, a derived model-obfuscation kernel algorithm is to replace the expired algorithm.

	The claims of Application 16568143 fail to teach the limitations in bold above. However, Doshi teaches those limitation (Stephens ¶ 0040).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of Application 16568143 by incorporating the seed lapsing of Stephens. 

Claim 7 & 14


7. The method of claim 6, 

wherein the training request includes a metadata specifying the predetermined periods of time before the one or more model-obfuscation kernel algorithms expire.

	The claims of Application 16568143 fail to teach the limitations in bold above. However, Doshi teaches those limitation (Stephens ¶ 0040).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of Application 16568143 by incorporating the seed lapsing of Stephens. 


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: 
“a training unit” in claim 8, line 5; and
“an obfuscation unit” in claim 8, line 7.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) (for example, by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 
Reference “504” of Figure 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The disclosure is objected to because of the following informalities: 
Specification ¶ 0005, recites “data process (DP) accelerators”, which for consistency, should read --data processing (DP) accelerators--. 
Specification ¶ 0006, recites “data process (DP) accelerators”, which for consistency, should read --data processing (DP) accelerators--.
Specification ¶ 0015, recites “data process (DP) accelerators”, which for consistency, should read --data processing (DP) accelerators--.
Specification ¶ 0019, recites “malwares/intrusions”, which should read --malware/intrusions--.
Specification ¶ 0036, recites “loss of data confidential”, which should read --loss of data confidentiality--.
Appropriate correction is required.
7.	The use of the term Baidu, NVIDIA, Intel, Linux, Unix, Windows, MacOS, iOS, Android, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term, respectively.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 U.S.C. § 112(b)
8.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
9.	Claims 1-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1, line 9, claim 8, line 7, and claim 15, line 6, each recites the element “one or more trained AI models.” It is unclear whether the element in each instance is intended to draw antecedence from the earlier occurrence of the element or whether the element is intended to be introduced as an additional occurrence of the element. 
For purpose of examination, Examiner will interpret the element as drawing antecedence from the earlier occurrence of the element for each instance. Clarification is required.
Claims 2-7, 9-14, and 16-21 depend from claims 1, 8, and 15, respectively, and is are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claims 1, 8, and 15. 
10.	Claims 1-7 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations that “wherein the AI model training request comprises one or more model-obfuscation kernel algorithms, one or more AI models, and/or training input data.” Examiner interprets “and/or” as simply being a disjunctive “or.” Thus, upon an “AI model training request” that does not include “one or more AI models” and “training input data,” subsequent limitations cannot be executed. 
For purpose of examination, Examiner will interpret the element “and/or” in the conjunctive such that “wherein the AI model training request comprises one or more model-obfuscation kernel algorithms, one or more AI models, and training input data.” Clarification is required.
	Claims 2-7 depend from claim 1, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 1.
11.	Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6, 13, and 20 each recite the following limitation: “if a model-obfuscation kernel algorithm expires, a derived model-obfuscation kernel algorithm is to replace the expired algorithm.” (claim 6, lines 3-4; claim 13, lines 3-4; claim 20, lines 3-4).  This limitation is unclear and indefinite because the use of the word “if” creates a rebuttable presumption that this step is only executed “if a model-obfuscation kernel algorithm expires”, Upon failure of this condition to occur in the respective claim, then none of the further steps/limitations in the claim are executed. 
For purpose of examination, Examiner will interpret the limitation “if a model-obfuscation kernel algorithm expires” ” as the condition having occurred. Clarification is required.
	Claims 7, 14, and 21 depend from claims 6, 13, and 20, respectively, and are rejected as depending from a rejected claim; further, the claim fails to cure the deficiencies of claims 6, 13, and 20.
Claim Rejections - 35 U.S.C. § 101
12.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
13.	Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method, which is a process, and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitations of “training . . . the one or more AI models based on the training input data,” “obfuscating, using the one or more model obfuscation kernel algorithms, on or more trained AI models.” These limitations recite a mathematical concept, which is a limitations that falls within a group of abstract ideas. Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim is (i) a host, (ii) a DP accelerator, which are generic computer components upon which the abstract idea is simply executed and does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, the claim recites other additional elements of (iii) receiving . . . an AI model training request . . . , and sending . . . the obfuscated one or more model obfuscation kernel algorithms, which are forms of receiving and transmitting data, and as such are insignificant extra-solution activity to the judicial exception. (MPEP § 2106.05(g)). These generic computer components are insignificant extra-solution activity that cannot integrate the judicial exception into a practical application. Therefore, claim 1 is directed to an abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use is in the context of a business customer and users of the business customer) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 1 is subject-matter ineligible.
Claim 8 recites a data processing (DP) accelerator, which is an article of manufacture, and thus one of the four statutory categories of patentable subject matter. However, claim 8 further recites the limitations of “train . . . the one or more AI models based on the training input data,” “obfuscate, using the one or more model obfuscation kernel algorithms, on or more trained AI models.” These limitations recite a mathematical concept, which is a limitations that falls within a group of abstract ideas. Thus, claim 8 recites an abstract idea.
The abstract idea of claim 8 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim is (i) an interface, (ii) a training unit, (iii) a DP accelerator, which are generic computer components upon which the abstract idea is simply executed and does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, the claim recites other additional elements of (iv) receive . . . an AI model training request . . . , and send . . . the obfuscated one or more model obfuscation kernel algorithms, which are forms of receiving and transmitting data, and as such are insignificant extra-solution activity to the judicial exception. (MPEP § 2106.05(g)). These generic computer components are insignificant extra-solution activity that cannot integrate the judicial exception into a practical application. Therefore, claim 8 is directed to an abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use is in the context of a business customer and users of the business customer) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 8 is subject-matter ineligible.
Claim 15 recites a method, which is a process, and thus one of the four statutory categories of patentable subject matter. However, claim 15 further recites the limitations of “generating one or more model-obfuscation kernel algorithms to obfuscate one or more AI models,” “generating a training request to perform an AI training by a data processing (DP) accelerator. . .” and “de-obfuscating the one or more obfuscated AI models using one or more model-de-obfuscation kernel algorithms corresponding to the one or more model-obfuscation kernel algorithms . . . .” These limitations recite a mathematical concept, which is a limitations that falls within a group of abstract ideas. Thus, claim 15 recites an abstract idea.
The abstract idea of claim 15 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim is (i) an interface, (ii) a training unit, (iii) a DP accelerator, which are generic computer components upon which the abstract idea is simply executed and does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, the claim recites other additional elements of (iv) receive . . . an AI model training request . . . , and send . . . the obfuscated one or more model obfuscation kernel algorithms, which are forms of receiving and transmitting data, and as such are insignificant extra-solution activity to the judicial exception. (MPEP § 2106.05(g)). These generic computer components are insignificant extra-solution activity that cannot integrate the judicial exception into a practical application. Therefore, claim 15 is directed to an abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use is in the context of a business customer and users of the business customer) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 15 is subject-matter ineligible.
Claims 2 and 9, depend from claims 1 and 8, respectively, and each claim recites more details or specifics of the abstract idea (claims 2 and 9 each recite “the one or more model-obfuscation kernel algorithms are generated by the host,” and “. . . corresponding model-de-obfuscation kernel algorithms are used by the host to de-obfuscate . . . .to retrieve the one or more AI models), and simply are directed to “apply it,” which is an insignificant extra-solution activity. Also, there are no additional elements et out that amount to an inventive concept (also known as “significantly more”) than the accordingly, are merely more specific to the abstract idea, and recite the recited judicial exception. Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 1 and 8.
Claims 3, 10, and 17 depend from claims 1, 8, and 15, respectively, and each claim recites more details or specifics of the abstract idea (Claims 3 and 10 each recite “the one or more model-obfuscation kernel algorithms are received on a same communication channel as the training request” or with claim 17, recite “the one or more model-obfuscation kernel algorithms are sent on a same communication channel as the training request”). The claims recite the additional element of a “same communication channel,” which is a generic computer component for receiving and sending data that the abstract idea is simply executed on, and does not represent a practical application of the abstract idea. (MPEP § 2016.04(d)). Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”), and accordingly, are merely more specific to the abstract idea. Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 8, and 15. 
Claims 4, 11, and 18 depend from claims 1, 8, and 15, and each recite claim recites more details or specifics of the abstract idea. (Claims 4, 11, and 18 each recite “the one or more model-obfuscation kernel algorithms include a shift left or shift right algorithm applied to data containers for weight and/or bias values of the one or more AI models). As these limitations are still part of the abstract idea, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 8, and 15, respectively.
Claims 5, 12, and 19 depend from claim 1, 8, and 15, and each claim recites more details or specifics of the abstract idea. (Claims 5, 12, and 19 each recite “wherein the one or more model-obfuscation kernel algorithms include a deterministic algorithm or a probabilistic algorithm”). As these limitations are still part of the abstract idea, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 8, and 15, respectively.
Claims 6, 13, and 20 depend from claims 1, 8, and 15, respectively, and each claim recites more details or specifics of the abstract idea (Claims 6, 13, and 20 each recite “the one or more model-obfuscation kernel algorithms are expiring algorithms that expire after some predetermined periods of time have lapsed, wherein if a model-obfuscation kernel algorithm expires, a derived model-obfuscation kernel algorithm is to replace the expired algorithm”). As these limitations are still part of the abstract idea, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 8, and 15, respectively.
Claims 7, 14, and 21 depend from claims 6, 13, and 20, respectively, and each claim recites more details for specifics of the abstract idea (Claims 7, 14, and 21 each recite “wherein the training request includes a metadata specifying the predetermined periods of time before the one or more model-obfuscation kernel algorithms expire”). As these limitations are still part of the abstract idea, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 6, 12, and 15, respectively.
Claim 16 depends from claim 15, and recites more details for specifics of the abstract idea as applied to a generic computer component (“the one or more model-obfuscation kernel algorithms are used by the DP accelerator to obfuscate the one or more AI models that has been trained”). As this limitation is still part of the abstract idea, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 15.
Claim Rejections - 35 U.S.C. § 103
14.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or no obviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
17.	Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190044918 to Doshi et al. [hereinafter Doshi] in view of Guo et al., "PUF Based Pay-per-Device Scheme for IP Protection of CNN Model," IEEE (2018) [hereinafter Guo].
Regarding claims 1 and 8, Doshi teaches [a] method to obfuscate artificial intelligence (AI) models (Doshi ¶ 0008 teaches a camouflaged artificial intelligence model (that is, “camouflaged” is to obfuscate artificial intelligence (AI) models)), the method comprising:
receiving . . . an AI model training request from a host (Doshi, Fig. 4, teaches a client and server systems for interfacing with a camouflaged neural network (that is, to obfuscate artificial intelligence (AI) models) (Examiner annotations in dashed box):

    PNG
    media_image1.png
    744
    610
    media_image1.png
    Greyscale

Doshi ¶ 0042 teaches [t]he client application may include a controller 450 to collect data for the training or inferencing with the AI model [415]; Doshi ¶ 0046 teaches a client device 505 (that is, host) . . . may transmit a . . . request to the server-side system where the camouflaged model resides (that is, the “AI model”), wherein the AI model training request comprises one or more model-obfuscation kernel1 algorithms, one or more AI models, and/or training input data (Doshi ¶ 0046 teaches that [w]hen a query (that is, a request) is received . . . , the query field extractor 515 may extract the query from the client device 505 (that is, the host) . . . [and] may have a unique identifier that is provided with the query, such that the query field extractor 515 may perform a specific reverse transformation (that is, the “reverse transformation” is one or more model obfuscation kernel algorithms) to extract the query based on the unique identifier provided with the query. The query field extractor 515 may interface with the configuration interface 520 to look up the transformation or reverse transformation to perform for extracting the query (that is, the “unique identifier” of the request comprises one or more model-obfuscation kernel algorithms). The server 510 may include multiple camouflaged models. Factors such as the type of query, the subject matter of the query, or the unique identifier provided, may determine which camouflaged model the query is directed to (that is, the “unique identifier” of the request comprises . . . one or more AI models)
[Examiner notes: the term “kernel” relates to memory storage location, in which Doshi ¶ 0065 teaches [t]he server receiving the camouflaged data may store the camouflaged neural network model or may transmit the data to another server or device with the camouflaged neural network. . . . The transformation performed at the server may be based on the known transformations stored at the client device, such as the application on the client device (that is, the “camouflaged neural network model” and/or the “transformation” is one or more model-obfuscation kernel algorithms); also, Doshi ¶ 0069 teaches a [m]achine (e.g., computer system) 800 may include . . . a main memory 804 and a static memory 806 (that is, “main memory” is kernel memory)]);
in response to receiving the AI model training request, training . . . the one or more AI models based on the training input data (Doshi, Fig. 3, teaches a camouflaged artificial intelligence model system with both client-side and server-side transformations (Examiner annotations in dashed boxes):

    PNG
    media_image2.png
    469
    996
    media_image2.png
    Greyscale

Doshi ¶ 0039 teaches [t]he model is referred to as a camouflaged model 340 as it is not a model that accepts actual training and inference data, such as input data U [315], which may be sensor data from a device. Instead, the camouflaged model [340] is trained using the transformed input [335], and thus for training or inference, needs transformed input data (that is, training . . . the one or more AI models based on the training input data). Hence it is camouflaged, such that if un-transformed data was provided as an input, the camouflaged model output would not be an untransformed output and thus hiding the functionality of the model (that is, “hiding the functionality of the model” is obfuscating) from someone that might gain access to the camouflaged model);
in response to training completion, obfuscating, using the one or more model-obfuscation kernel algorithms, one or more trained AI models (Doshi ¶ 0024 teaches protecting the information, including the trained models, that travels between mobile devices and edge cloud based training and inference resources becomes vital; Doshi ¶ 0015 teaches [t]he key property is the statistical nature of relationships between inputs and outputs of a machine learning model that are comprehended through training into the model parameters. This may make it possible to use intentional statistical noise and scrambling among the inputs to hide (or camouflage) the model (that is, in response to training completion, obfuscating . . . one or more trained AI models) without encrypting either the model or the data sent to and from it; with respect to camouflaging the AI model, Doshi ¶¶ 0028-29 teaches the altered training may have a new transfer function GN, such that [v, z, u]=GN [c, y, a, b, x]. The trainer of the model knows which inputs are real and the order the real inputs are provided to GN as well as which outputs are real and their location in the output vector. . . . An external observer that attempts to steal the model would need to know these transformations in order to use the model); and
sending . . . the obfuscated one or more trained AI models to the host (Doshi ¶ 0037 teaches [t]he camouflaged model 255 owner may provide to each client application 220 a client-side transformation software that may provide the forward transformation 7C 235 and the result-recovery transformation ϕ 275 (that is, via the “transformation software,” sending the obfuscated one or more trained AI models to the host)).
Though Doshi teaches a hardware processor 902 (e.g., a central processing unit (CPU) a graphics processing unit (GPU), a hardware processor core, field programmable gate array (FPGA), or any combination thereof), Doshi, however, does not explicitly teach that the hardware processor is a “data processing (DP) accelerator.” But Guo teaches a FPGA based convolutional neural network accelerator (that is, a data processing (DP) accelerator) (Guo, right column of p. 115, “1. Introduction,” third full paragraph).
Doshi and Guo are from the same or similar field of endeavor. Doshi teaches deep learning training through neural network models having input and output data obfuscation. Guo teaches an original CNN model is trained by an intellectual properties vendor is obfuscated based on physical unclonable functions before being distributed to the end users. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Doshi pertaining to the camouflaging / obfuscating models and data with the neural network accelerators of Guo.
The motivation for doing so is to is because accelerators have good performance, short design circle, high energy efficiency, and reconfigurability. (Guo, left column of p. 116, “B. FPGA based CNN Accelerator,” first paragraph).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claims 2 and 9, the combination of Doshi and Guo teaches all of the limitations of claims 1 and 8, respectively, as described in detail above.
Doshi teaches -
wherein the one or more model-obfuscation kernel algorithms are generated by the host (Doshi, Fig. 3, teaches a camouflaged artificial intelligence model system with both client-side and server-side transformations (Examiner annotations in dashed boxes):

    PNG
    media_image2.png
    469
    996
    media_image2.png
    Greyscale

Doshi ¶ 0033 teaches [a] The described transformation system provides for a client device to implement a secure transmission of the sensor data to the responsive system, without the use of unnecessarily burdensome encryption of communication channels.), and wherein one or more corresponding model-de-obfuscation kernel algorithms are used by the host to de-obfuscate the obfuscated one or more AI models (Doshi ¶ 0041 teaches [t]he client (that is, the host) may use transformation θ 365 to transform output {V″}k+J 360 to {V}k 370 (that is, used by the host to de-obfuscate the obfuscated one or more AI models to retrieve the one or more AI models)) to retrieve the one or more AI models (Doshi ¶ 0049 teaches [c]onnected devices are configured, such as with an application on the device, to send training data or query for an inferencing request for a particular model by adding random data to pre-established variables, which may only be known by the devices and device managers (that is, to retrieve the one or more AI models)).
Regarding claims 3 and 10, the combination of Doshi and Guo teaches all of the limitations of claims 1 and 8, respectively, as described in detail above.
Doshi teaches -
wherein the one or more model-obfuscation kernel algorithms are received on a same communication channel as the training request (Doshi, Fig. 4, teaches a client and server systems for interfacing with a camouflaged neural network (that is, to obfuscate artificial intelligence (AI) models) (Examiner annotations in dashed text boxes):

    PNG
    media_image1.png
    744
    610
    media_image1.png
    Greyscale

Doshi ¶ 0063 [t]he encoding transformation may include a decoding transformation corresponding to the camouflaged neural network, such that the decoding transformation performs a reverse or inverse transformation based on the inherent transformation of the camouflaged neural network model. The encoding transformation may be an operation hidden to the client to transform the result into the distorted or camouflaged state appropriate for receipt by the client and distorted or camouflaged for safe transmittal on an unsecure channel (that is, due to the data obfuscation, the one or more model-obfuscation kernel algorithms are received on a same communication channel as the training request)).
Regarding claims 4 and 11, the combination of Doshi and Guo teaches all of the limitations of claims 1 and 8, respectively, as described in detail above. 
Doshi teaches -
wherein the one or more model-obfuscation kernel algorithms include a shift left or shift right algorithm (Doshi ¶ 0042 teaches the transformation may include rotations (that is, “rotation”2 is circular shift that is a shift left or shift right algorithm)) applied to data containers for weight and/or bias values of the one or more AI models (Doshi ¶ 0024 teaches [t]he key property is the statistical nature of relationships between inputs and outputs of a machine learning model that are comprehended through training into the model parameters (that is, the model parameters are data containers for weight and/or bias values of the one or more AI models). This may make it possible to use intentional statistical noise and scrambling among the inputs to hide (or camouflage) the model without encrypting either the model or the data sent to and from it; Doshi ¶ 0036 teaches The camouflaged model 255 may be trained with a transformed variation of the original inputs (U) 230 and outputs (V) 280 (that is, the “transformed variation” are the “one or more model-obfuscation kernel algorithm,” where the training is applying the “transformed variation” to the model parameters).
Regarding claims 5 and 12, the combination of Doshi and Guo teaches all of the limitations of claims 1 and 8, respectively, as described in detail above.
Doshi teaches -
wherein the one or more model-obfuscation kernel algorithms include a deterministic algorithm or a probabilistic algorithm (Doshi ¶ 0024 teaches [t]he key property is the statistical nature of relationships between inputs and outputs of a machine learning model that are comprehended through training into the model parameters (that is, “statistical” is probabilistic, so that the one or more model-obfuscation kernel algorithms include . . . a probabilistic algorithm). This may make it possible to use intentional statistical noise and scrambling among the inputs to hide (or camouflage) the model without encrypting either the model or the data sent to and from it).
Regarding claim 15, Doshi teaches [a] method to de-obfuscate artificial intelligence (AI) models (Doshi ¶ 0041 teaches while {V"}k+J 360 may be externally observable (that is, obfuscated), the data is useless without the transformation θ 365 (that is, method to de-obfuscate artificial intelligence (AI) models )), the method comprising:
generating one or more model-obfuscation kernel algorithms to obfuscate one or more AI models (Doshi, Fig. 3, teaches a camouflaged artificial intelligence model system with both client-side and server-side transformations (Examiner annotations in dashed boxes):

    PNG
    media_image2.png
    469
    996
    media_image2.png
    Greyscale

Doshi ¶ 0039 teaches [t]he model is referred to as a camouflaged model 340 as it is not a model that accepts actual training and inference data, such as input data U [315], which may be sensor data from a device. Instead, the camouflaged model [340] is trained using the transformed input [335], and thus for training or inference, needs transformed input data; with regard to obfuscation, Doshi ¶ 0041 teaches The camouflage model produces the output {V'}k+K 345, which is transformed (that is, obfuscated) by the server side hidden transformation Φθ-1 350 (that is, generating one or more model-obfuscation kernel algorithms to obfuscate one or more AI models));
generating a training request to perform an AI training . . . (Doshi, Fig. 4, teaches a client and server systems for interfacing with a camouflaged neural network (that is, to obfuscate artificial intelligence (AI) models) (Examiner annotations in dashed box):

    PNG
    media_image1.png
    744
    610
    media_image1.png
    Greyscale

Doshi ¶ 0042 teaches [t]he client application may include a controller 450 to collect data for the training or inferencing with the AI model [415]; Doshi ¶ 0046 teaches a client device 505 (that is, host) . . . may transmit a . . . request to the server-side system where the camouflaged model resides (that is, the “AI model”), wherein the training request includes training input data, the one or more model-obfuscation kernel3 algorithms and one or more AI models (Doshi ¶ 0046 teaches that [w]hen a query (that is, a request) is received . . . , the query field extractor 515 may extract the query from the client device 505 (that is, the host) . . . [and] may have a unique identifier that is provided with the query, such that the query field extractor 515 may perform a specific reverse transformation (that is, the “reverse transformation” is one or more model obfuscation kernel algorithms) to extract the query based on the unique identifier provided with the query. The query field extractor 515 may interface with the configuration interface 520 to look up the transformation or reverse transformation to perform for extracting the query (that is, the “unique identifier” of the training request comprises one or more model-obfuscation kernel algorithms). The server 510 may include multiple camouflaged models. Factors such as the type of query, the subject matter of the query, or the unique identifier provided, may determine which camouflaged model the query is directed to (that is, the “unique identifier” of the request comprises . . . one or more AI models)
[Examiner notes: the term “kernel” relates to memory storage location, in which Doshi ¶ 0065 teaches [t]he server receiving the camouflaged data may store the camouflaged neural network model or may transmit the data to another server or device with the camouflaged neural network. . . . The transformation performed at the server may be based on the known transformations stored at the client device, such as the application on the client device (that is, the “camouflaged neural network model” and/or the “transformation” is one or more model-obfuscation kernel algorithms); also, Doshi ¶ 0069 teaches a [m]achine (e.g., computer system) 800 may include . . . a main memory 804 and a static memory 806 (that is, “main memory” is kernel memory)]);
sending the training request (Doshi ¶ 0046 teaches a client device 505, such as a smartphone, may transmit a query or inference request to the server-side system where the camouflaged model resides (that is, sending the training request)) . . . ;
in response to the sending, receiving one or more obfuscated AI models (Doshi ¶ 0046 teaches [w]hen a query is received at the server 510, the query field extractor 515 may extract the query from the client device 505 based on the transformations performed at the client device 505, such as by an application on the client device 505 (that is, in response to the sending). . . . The server 510 may include multiple camouflaged models. Factors such as the type of query, the subject matter of the query, or the unique identifier provided, may determine which camouflaged model the query (that is, training request) is directed to (that is, to “determine which camouflaged model” is receiving one or more obfuscated AI models)) . . . ; and
de-obfuscating the one or more obfuscated AI models using one or more model-de-obfuscation kernel algorithms (Doshi ¶ 0046 teaches [b]ased on the determined model for the query, the configuration interface 520 may provide instruction for a specific transformation to be applied to the query (the “specific transformation” is de-obfuscating the one or more obfuscated AI models using one or more mode-de-obfuscation kernel algorithms)) corresponding to the one or more model-obfuscation kernel algorithms to retrieve the one or more AI models (Doshi ¶ 0047 teaches [t]he query is sent to the AI response generator manager 525 to direct the query to the determined camouflage model for AI inferencing 530 (that is, to retrieve the one or more AI models). The AI response generator manager 525 manages the inference requests to AI inferencing 530 and the inference responses from AI inferencing 530).
Though Doshi teaches a hardware processor 902 (e.g., a central processing unit (CPU) a graphics processing unit (GPU), a hardware processor core, field programmable gate array (FPGA), or any combination thereof), Doshi, however, does not explicitly teach that the hardware processor is a “data processing (DP) accelerator.” But Guo teaches a FPGA based convolutional neural network accelerator (that is, a data processing (DP) accelerator) (Guo, right column of p. 115, “1. Introduction,” third full paragraph).
Doshi and Guo are from the same or similar field of endeavor. Doshi teaches deep learning training through neural network models having input and output data obfuscation. Guo teaches an original CNN model is trained by an intellectual properties vendor is obfuscated based on physical unclonable functions before being distributed to the end users. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Doshi pertaining to the camouflaging / obfuscating models and data with the neural network accelerators of Guo.
The motivation for doing so is to is because accelerators have good performance, short design circle, high energy efficiency, and reconfigurability. (Guo, left column of p. 116, “B. FBGA based CNN Accelerator).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 16, the combination of Doshi and Guo teaches all of the limitations of claim 15, as described above in detail.
Doshi teaches -
wherein the one or more model-obfuscation kernel algorithms . . . to obfuscate the one or more AI models that has been trained (Doshi ¶ 0042 teaches As described above, the transformation may include rotations, scaling, noise, and the addition of false values (that is, to obfuscate the one or more AI models that has been trained)).
Regarding claim 17, the combination of Doshi and Guo teaches all of the limitations of claim 15, as described in detail above.
Doshi teaches -
wherein the one or more model-obfuscation kernel algorithms are sent on a same communication channel as the training request (Doshi, Fig. 4, teaches a client and server systems for interfacing with a camouflaged neural network (that is, to obfuscate artificial intelligence (AI) models) (Examiner annotations in dashed text boxes):

    PNG
    media_image1.png
    744
    610
    media_image1.png
    Greyscale

Doshi ¶ 0063 [t]he encoding transformation may include a decoding transformation corresponding to the camouflaged neural network, such that the decoding transformation performs a reverse or inverse transformation based on the inherent transformation of the camouflaged neural network model. The encoding transformation may be an operation hidden to the client to transform the result into the distorted or camouflaged state appropriate for receipt by the client and distorted or camouflaged for safe transmittal on an unsecure channel (that is, due to the data obfuscation, wherein the one or more model-obfuscation kernel algorithms are sent on a same communication channel as the training request)).
Regarding claim 18, the combination of Doshi and Guo teaches all of the limitations of claim 15, as described in detail above. 
Doshi teaches -
wherein the one or more model-obfuscation kernel algorithms include a shift left or shift right algorithm (Doshi ¶ 0042 teaches the transformation may include rotations (that is, “rotation”4 is circular shift that is a shift left or shift right algorithm)) applied to bit representations for weight and/or bias of the one or more AI models (Doshi ¶ 0024 teaches [t]he key property is the statistical nature of relationships between inputs and outputs of a machine learning model that are comprehended through training into the model parameters (that is, the model parameters are data containers for weight and/or bias values of the one or more AI models). This may make it possible to use intentional statistical noise and scrambling among the inputs to hide (or camouflage) the model without encrypting either the model or the data sent to and from it; Doshi ¶ 0036 teaches The camouflaged model 255 may be trained with a transformed variation of the original inputs (U) 230 and outputs (V) 280 (that is, the “transformed variation” are the “one or more model-obfuscation kernel algorithm,” where the training is applying the “transformed variation” to the model parameters).
Regarding claim 19, the combination of Doshi and Guo teaches all of the limitations of claim 15, as described in detail above. 
Doshi teaches -
wherein the one or more model-obfuscation kernel algorithms include a deterministic algorithm or a probabilistic algorithm (Doshi ¶ 0024 teaches [t]he key property is the statistical nature of relationships between inputs and outputs of a machine learning model that are comprehended through training into the model parameters (that is, “statistical” is probabilistic, so that the one or more model-obfuscation kernel algorithms include . . . a probabilistic algorithm). This may make it possible to use intentional statistical noise and scrambling among the inputs to hide (or camouflage) the model without encrypting either the model or the data sent to and from it).
18.	Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190044918 to Doshi et al. [hereinafter Doshi] in view of Guo et al., "PUF Based Pay-per-Device Scheme for IP Protection of CNN Model," IEEE (2018) [hereinafter Guo] and US Published Application 20180241760 to Stephens [hereinafter Stephens].
Regarding claims 6, 13, and 20, the combination of Doshi and Guo teaches all of the limitations of claims 1, 8, and 15, respectively, as described in detail above. 
Though Doshi and Guo teach the features of network obfuscation in the context of neural network models on accelerator platforms, the combination of Doshi and Guo does not explicitly teach -
wherein the one or more model-obfuscation kernel algorithms are expiring algorithms that expire after some predetermined periods of time have lapsed, wherein if a model-obfuscation kernel algorithm expires, a derived model-obfuscation kernel algorithm is to replace the expired algorithm.
But Stephens teaches -
wherein the one or more model-obfuscation kernel algorithms are expiring algorithms that expire after some predetermined periods of time have lapsed (Stephens ¶ 0040 teaches based on a time elapsed or an obfuscated message count (that is, the obfuscation algorithm lapses, in that expiring algorithms that expire after some predetermined periods of time have lapsed)), wherein if a model-obfuscation kernel algorithm expires, a derived model-obfuscation kernel algorithm is to replace the expired algorithm (Stephens ¶ 0040 teaches obfuscation gateway 140 determines that it should refresh the obfuscated communications session with a fresh set of obfuscation seeds. In the example, obfuscation gateway 140 may generate an obfuscation seed and perform a seed exchange with obfuscation driver 150. In an example, the seed exchange for the third obfuscation seed and the fourth obfuscation seed are sent with obfuscated decoy data as no payload data may have been available (that is, the “obfuscation seed” and the “obfuscation driver” is so that a derived model-obfuscation kernel algorithm is to replace the expired algorithm)).
Doshi, Guo, and Stephens are from the same or similar field of endeavor. Doshi teaches deep learning training through neural network models having input and output data obfuscation. Guo teaches an original CNN model is trained by an intellectual properties vendor is obfuscated based on physical unclonable functions before being distributed to the end users. Stephens teaches an obfuscation seed exchange occurs between the obfuscation gateway and the obfuscation driver for updating the obfuscation algorithms. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Doshi and Guo pertaining to the camouflaging / obfuscating models executing on neural network accelerators with the obfuscation algorithm renewal / refreshing of Stephens. 
The motivation to do so is to the improve security of a vital link between an endpoint device that utilizes such compute capacity and a secured network representing the private or public cloud solution. (Stephens ¶ 0017).
Regarding claims 7, 14, and 21, the combination of Doshi, Guo, and Stephens teaches all of the limitations of claims 6, 13, and 20, respectively, described in detail above.
Stephens teaches -
wherein the training request includes a metadata specifying the predetermined periods of time before the one or more model-obfuscation kernel algorithms expire (Stephens ¶ 0047 teaches [i]n an example, throughout the handshake process, and afterwards during the obfuscated communication session, a stream of obfuscation seeds are continually passed between obfuscation gateway 150 and obfuscation driver 140 based a time elapsed and/or a message count (that is, specifying the predetermined periods of time before the one or more model-obfuscation kernel algorithms expire), regardless of whether any payload data is ready to be transmitted between the endpoint device 150 and the application 135 (that is, in the “handshake process” data is passed based on a time elapsed and/or a message count, which is metadata5).
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Patent 10956157 to Kaplan et al.) teaches a register file include registers that are used to implement primitives used for taint protection, such as encryption or other obfuscation.
(Ban et al., “Application of String Kernel based Support Vector Machine Malware Packer Identification,” (2013)) teaches an obfuscation techniques of packing to impede anti-virus scanners from successfully detecting malware.
20.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 A person having ordinary skill in the art understands that a “kernel” is “[t]hat portion of an operating system that is kept in main memory at all times [or a] software module that encapsulates an elementary function or functions of a system [or the] nucleus of the operating system.” IEEE Dictionary at p. 599 (2000); also, in the context of system security, a “security kernel” is “[a] small, self-contained collection of key security-related statements that works as a privileged part of an operating system, specifying and enforcing criteria that must be met for programs and data to be accessed. IEEE Dictionary at p. 1015 (2000). 
        2 Zachary A. Kissel, “Obfuscation of the Standard XOR Encryption Algorithm,” ACM Student Magazine (2003) at p. 4 (“Cyclic shifts introduce transposition-the replacing of one character in a message for another. To further elaborate, bit rotation has two forms: right bit rotations and left bit rotations.”)
        3 A person having ordinary skill in the art understands that a “kernel” is “[t]hat portion of an operating system that is kept in main memory at all times [or a] software module that encapsulates an elementary function or functions of a system [or the] nucleus of the operating system.” IEEE Dictionary at p. 599 (2000); also, in the context of system security, a “security kernel” is “[a] small, self-contained collection of key security-related statements that works as a privileged part of an operating system, specifying and enforcing criteria that must be met for programs and data to be accessed. IEEE Dictionary at p. § 1015 (2000). 
        4 Zachary A. Kissel, “Obfuscation of the Standard XOR Encryption Algorithm,” ACM Student Magazine (2003) at p. 4 (“Cyclic shifts introduce transposition-the replacing of one character in a message for another. To further elaborate, bit rotation has two forms: right bit rotations and left bit rotations.”)
        5 “metadata” is “data that defines and describes other data.” IEEE Dictionary at p. 688 (2000).